{¶ 8} Although I concur in the majority opinion, I write to emphasize that the record discloses that Officer Weber had a reasonable and articulable suspicion that Hunter was armed, which justified the frisk for weapons. Officer Weber's backup, Officer Snyder, was entitled to rely on Officer Weber's suspicion in performing the patdown. Furthermore, the object Officer Snyder felt in Hunter's pants pocket justified Officer Snyder's removal of that object from Hunter's pocket to ascertain whether it was — or contained — a weapon.
(Hon. Frederick N. Young sitting by assignment of the Chief Justice of the Supreme Court of Ohio).